DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 7/8/21 have been received. Claims 1-7 have been amended. Claim 8 has been cancelled.
Claim Objections
3.	The objection to claim 1 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112
4.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 7 and 8 are withdrawn because the Applicant amended and cancelled the claims respectively. 
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN105870519A) in view of Perkins et al. (US 4,053,688) in further view of Dimberg (US 2020/0372788) in furthest view of Masumoto et al. (US 2004/0170887) on claims 1-8 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Tingting Liu on 7/30/21.
The application has been amended as follows.
7.	Claim 1 has been amended to:  A large-capacity secondary battery, comprising:
a rechargeable cell,
a steel shell,
a protection IC,
an integrated IC,
resistors,
capacitors,
an inductor,
a LED lamp, 
a plastic part,
a circular rigid FR-4 substrate, 
a metal cap, 
an insulation pad, and
an insulation heat shrink film, for integrating multiple functions of a constant voltage output, charge management and protection, and overcharge, overdischarge and overcurrent protection,
wherein the protection IC, the integrated IC, the resistors, the capacitors, the inductor and the LED lamp are soldered on a side A of the circular rigid FR-4 substrate in a surface-mounted manner;
the metal cap is soldered on a side B of the circular rigid FR-4 substrate; 

the circular rigid FR-4 substrate is mounted within the plastic part with the side B facing upward, and a first cylindrical body of the metal cap partially going beyond a top end of the plastic part;
a lower end of the plastic part is sleeved at an open end of the steel shell in a mating manner;
the rechargeable cell is placed inside the steel shell;
a positive electrode terminal and a negative electrode terminal of the rechargeable cell are correspondingly connected to a first pad and a second pad of the side A of the circular rigid FR-4 substrate through a positive electrode lead wire and a negative electrode lead wire respectively;
the insulation heat shrink film heat shrinks the insulation pad, the plastic part and the steel shell successively together;
the circular rigid FR-4 substrate serves as a surface-mounted soldering substrate for the metal cap and other components, and also as an upper support end face and closure end face of the battery;
the plastic part has three concentric cylindrical tensile bodies, to serve as a support body for the circular rigid FR-4 substrate, a transmission body for the LED lamp, an insulation protective body for surface-mounted soldered components on the side B of the circular rigid FR-4 substrate, and a structural body for connection and fixation to the steel shell;
the insulation pad serves as an insulating layer and a protective layer for the side B of the circular rigid FR-4 substrate, to avoid possible damage of a solder mask layer and exposure of a copper foil due to scratching of the side B of the circular rigid FR-4 substrate by an external object;

the plastic part includes a first cylindrical tensile body, a second cylindrical tensile body
and a third cylindrical tensile body, the first cylindrical tensile body, the second cylindrical
tensile body and the third cylindrical tensile body being coaxial, the first cylindrical tensile body
being joined with the second cylindrical tensile body in an up-down direction with outer walls
thereof being flush with each other, and the top of the second cylindrical tensile body extending
beyond an inner wall of the first cylindrical tensile body to form a support platform, and the third
cylindrical tensile body being joined with the second cylindrical tensile body in the up-down
direction with inner walls thereof being flush with each other;
the FR-4 substrate is bonded and fixed to the plastic part by [[the]] an adhesive applied to the support platform and the inner wall in the height direction of the first cylindrical tensile body of the plastic part;
the plastic part is bonded and fixed to the steel shell by the adhesive applied to [[the]] an
inner wall surface of the steel shell at a joint part of the third cylindrical tensile body of the plastic part and the steel shell;
the plastic part satisfies 0.3mm≤SD2-SD3≤2mm, and HD/2≤SJ2≤1mm, wherein HD is a height of the surface-mounted LED lamp, SD2 is an inner diameter of the first cylindrical tensile body of the plastic part, SD3 is an inner diameter of the second cylindrical tensile body of the plastic part, and SJ2 is a height of the second cylindrical tensile body of the plastic part, all in mm.
Allowable Subject Matter
8.	Claims 1-7 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a large-capacity secondary battery, comprising: a rechargeable cell, a steel shell,
a protection IC, an integrated IC, resistors, capacitors, an inductor, a LED lamp,  a plastic part,
a circular rigid FR-4 substrate, a metal cap, an insulation pad, and an insulation heat shrink film, for integrating multiple functions of a constant voltage output, charge management and protection, and overcharge, overdischarge and overcurrent protection, wherein the protection IC, the integrated IC, the resistors, the capacitors, the inductor and the LED lamp are soldered on a side A of the circular rigid FR-4 substrate in a surface-mounted manner; the metal cap is soldered on a side B of the circular rigid FR-4 substrate; the insulation pad is sleeved on the metal cap; the circular rigid FR-4 substrate is mounted within the plastic part with the side B facing upward, and a first cylindrical body of the metal cap partially going beyond a top end of the plastic part; a lower end of the plastic part is sleeved at an open end of the steel shell in a mating manner; the rechargeable cell is placed inside the steel shell; a positive electrode terminal and a negative electrode terminal of the rechargeable cell are correspondingly connected to a first pad and a second pad of the side A of the circular rigid FR-4 substrate through a positive electrode lead wire and a negative electrode lead wire respectively; the insulation heat shrink film heat shrinks the insulation pad, the plastic part and the steel shell successively together;
the circular rigid FR-4 substrate serves as a surface-mounted soldering substrate for the metal cap and other components, and also as an upper support end face and closure end face of the battery; the plastic part has three concentric cylindrical tensile bodies, to serve as a support body for the circular rigid FR-4 substrate, a transmission body for the LED lamp, an 
the function multiplex, three-dimensional space layout and assembly form of the three parts including the circular rigid FR-4 substrate, the plastic part and the insulation pad greatly reduce the space occupied by structural parts that do not contribute to the capacity, to achieve a large capacity; and the plastic part includes a first cylindrical tensile body, a second cylindrical tensile body and a third cylindrical tensile body, the first cylindrical tensile body, the second cylindrical
tensile body and the third cylindrical tensile body being coaxial, the first cylindrical tensile body
being joined with the second cylindrical tensile body in an up-down direction with outer walls
thereof being flush with each other, and the top of the second cylindrical tensile body extending
beyond an inner wall of the first cylindrical tensile body to form a support platform, and the third
cylindrical tensile body being joined with the second cylindrical tensile body in the up-down
direction with inner walls thereof being flush with each other; the FR-4 substrate is bonded and fixed to the plastic part by  an adhesive applied to the support platform and the inner wall in the height direction of the first cylindrical tensile body of the plastic part; the plastic part is bonded and fixed to the steel shell by the adhesive applied to an inner wall surface of the steel shell at a joint part of the third cylindrical tensile body of the plastic part and the steel shell; the plastic part satisfies 0.3mm≤SD2-SD3≤2mm, and HD/2≤SJ2≤1mm, wherein HD is a height of the surface-mounted LED lamp, SD2 is an inner diameter of the first cylindrical tensile body of the plastic 
	The prior art to Liu et al. (CN105870519A) discloses a large-capacity secondary battery, comprising: a rechargeable cell, a steel shell, a protection IC, an integrated IC, resistors, capacitors, an inductor, a diode,  a plastic part, a circular rigid  substrate, a metal cap,  for integrating multiple functions of a constant voltage output, charge management and protection, and overcharge, overdischarge and overcurrent protection, wherein the resistors, the capacitors, the inductor and the diode are soldered on a side A of the circular rigid  substrate in a surface-mounted manner; the metal cap is soldered on a side B of the circular rigid substrate; the circular rigid  substrate is mounted within the plastic part with the side B facing upward, and a first cylindrical body of the metal cap partially going beyond a top end of the plastic part; a lower end of the plastic part is sleeved at an open end of the steel shell in a mating manner; the rechargeable cell is placed inside the steel shell; the circular rigid substrate serves as a surface-mounted soldering substrate for the metal cap and other components, and also as an upper support end face and closure end face of the battery; the plastic part has two concentric cylindrical tensile bodies, to serve as a support body for the circular rigid substrate, an insulation protective body for surface-mounted soldered components on the side B of the circular rigid  substrate, and a structural body for connection and fixation to the steel shell; 
and the plastic part includes a first cylindrical tensile body, a second cylindrical tensile body the first cylindrical tensile body, the second cylindrical tensile body being coaxial the first cylindrical tensile body being joined with the second cylindrical tensile body in an up-down direction with outer walls thereof being flush with each other, and the top of the second cylindrical tensile body extending beyond an inner wall of the first cylindrical tensile body to 
	The prior art to Perkins et al. (US 4,053,688) teaches the modular electronic assembly 30 has a substrate 31, on which an integrated circuit chip 32 is mounted and an array of light emitting diodes 33, activated by the electronic circuitry of the integrated circuit chip 32, a module cap 34, which is concentrically, slightly larger than the substrate 31, and a pair of batteries 11 (Fig. 3) and the modular assembly 30 has its integrated circuit chip 32 electrically coupled to the batteries 11 through the printed circuit on the substrate 31 (Col. 4, lines 32-35) but does not teach or disclose the remaining claim limitations.
	The prior art to Dimberg (US 2020/0372788) teaches  the battery holder 170 may be configured to retain the battery 180 therein(Fig. 7), the battery holder 170 may include a frame 175, a plate 182, and/or a positive battery contact 171 and a negative battery contact 172([0043]) and the plate 182 may comprise a printed circuit board (e.g., made of an FR-4 substrate) ([0044]) but does not teach or disclose the remaining claim limitations.
	The prior art to Masumoto et al. (US 2004/0170887) teaches as shown by the dashed lines, the outer packaging film 128 formed of a heat shrinkable film or tube is used to cover the battery case 101 including the periphery of the insulating plate 111, forming an external appearance as shown in FIG. 12 (Fig. 13, [0087]) but does not teach or disclose the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724